                                         Case 5:17-cv-00220-LHK Document 1492 Filed 05/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           JUDGMENT
                                  14             v.

                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          On May 21, 2019, the Court entered its Findings of Fact and Conclusions of Law, and

                                  19   found that Defendant violated the Federal Trade Commission Act. ECF No. 1490. Accordingly,

                                  20   the Clerk shall enter judgment in favor of Plaintiff. The Clerk shall close the file.

                                  21   IT IS SO ORDERED.

                                  22   Dated: May 21, 2019

                                  23                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       JUDGMENT
